APPENDIX II

Land Title eement

This Agreement is valid when it has been signed by both parties,

Between Ministry of Agriculture&Forestry, Central Equatoria State (CES) hereinafter referred to
as the CES, and Tree Farms Sudan Ltd. hereafter referred to as TFSL the following has been
agreed upon: -

PREAMBLE

‘Whereas the CES owns a property (hereinafter referred to as community land with an area of
250,000 ha of land approved in Tindilo Payam in Terekeka County, Central Equatoria State) and
TreeFarms Sudan Ltd is desirous of developing the total area of 179,999.1 Ha in accordance with
State’s forestry development policies.

Whereas the TFS has accepted the offer and expressed its desire and competency and that it is
qualified technically, ready and financially capable to invest and develop the property into a tree
farms production.

Whereas both the CES and the TFS are desirous of entering into partnership in developing the
property into an economically productive firm.

Now! therefore this agreement witnesses that in consideration of the prosperity and the mutual
covenants and agreements hereinafter contained, the parties hereto agree as follows:

LEASE PERIOD

1.1. The CES shall lease to the TFS to hold and use its property for a term of
99, ninety nine years, commencing from ---/---/2008 and expiring on
--/—--/2106 AD.

1.2. After the expiry of the agreed upon (99) years, the CES and the TFS may
renew the terms of the lease on new term basis of mutual agreement.

COMMUNITY SUPPORT

2.1. ‘TFS reserves the land title and CES acknowledges the right of the public interests
and the social benefits to the local community in the following areas/social
sectors:

(i) Health

(ii) Education

(iii) Clean water

(iv) Agriculture extension service
(v) | Community hcusing services
(vi) Road maintenance

110
3.1.

32.

33.

34.

OBLIGATION OF CES

Provide the property to the TFS free from any disputes, claims or whatsoever
by a third party.

Facilitate through the local authorities and the concerned technical ministries/
institutions all the necessary permits, licenses, concessions and guarantees,
required for the development of the property.

Facilitate exemptions of state taxes, fees, and other relevant local rates imposed
on machinery, equipment, plants, chemicals, fertilizers and other materials,
supplied for the development of the property. This has to be done through the
relevant ministry, Ministry of Finance.

With the assistance from the technical departments, monitor, review and carry
out evaluation of the progress of work.

OBLIGATION OF THE TFS

TFS subject to provisions of this agreement shall:

4.1.

4.2.

43.

4A.

4.5.

4.6.

47.

4.8.

Invest a total of USD 3 million, over the next five years, to develop the property.

Furnish CES, the technical ministry and the local authorities with the relevant
project documents and annual progress reports.

To submit to the technical ministry through the CES, a descriptive list of
equipments, machinery, materials and other supplies, implements its plans to
import for the use of the property.

Provide professional skills, expertise knowledge and capacity building of the
local community.

Provide employment opportunities and training to the community.

During the first 25, twenty five, years of the lifespan of the lease, TFS shall
support as it’s contribution to the community, basic, social services as mention in
article 2.1 above, for which details of such projects have been set out in the
Appendix (Community Support document).

Within a timeframe of 10 years, TFS shall also support the Directorate CES
according to Appendix (Forestry Support document).

For the purpose of holding and the use of the property TFS shell pay the Tindilo

local community, the sum of USD 12,500, US dollars twelve thousand only per
annum. The Community shall by the end of the year present proper accounting

111
49

5.0

5.1,

$.2.

6.1.

6.2.

63.

showing how the money has been spent, before new payment isdone. The TFS
is paying the annual amount within 30 June the year after.

The annual rent shall be increased by 2 % every year through
the lifespan of the lease to cover for inflation.

The TFS shall have the right to harvest, market, and sell the
Products and proceeds of the plantation.

SELLING OUT/TERMINATION

TFS has the right at any time during the lease period, to sell out and /or transfer
the whole or part of the plantation to new owner(s).

CES reserves the right to terminate the lease should:

(i) TFS is declared bankrupt and unable to conduct its business, which
termination shall have immediate effect without further judicial
intervention .

(ii) TES fails to provide the support to the community social service
projects/forestry projects as agreed upon

FORCE MAJEURE

Not withstanding the provisions of this agreement, either parties shall not be
liable for forfeiture of it’s performance security, liquidated damages of
termination for default, if and to the extent that it's delay in performance or
failure to perform it’s obligation under this agreement are the results of an event
of force majeure.

For the purpose of this agreement force majéure means act of God, fire,
explosions, flood, lightning, act of terror, war, rebellion, void, sabotage or strikes
or similar labor disputes or event or circumstances outside the reasonable control
of the affected party.

As soon as any event or circumstance of force majeure takes place, the affected
pasty shall give notice thereof to the other party giving full details including but
not limited to the nature of the event or circumstance, the date of it’s occurrence,
the anticipated duration and the likely effect of the force majeure events or
circumstances.

112
Tl.

72.

8.1

ot

9.2.

9.3.

94

9.5

ARBITRATION

All disputes, controversies or differences of any kind which may arise between
the two parties in connection with or arising from this agreement shall in the first
place be amicably settled by and between the parties, If the two parties fail to
amicably resolve such disputes, controversies or differences, they shall finally be
settled by arbitration under the laws of the Government of Southern Sudan.
Arbitration shall take place outside Southern Sudan, preferably Uganda.

The award of such arbitration body shall be find and binding on the parties to
this agreement.

APPLICABLE LAWS

This agreement shall be governed and construed by and in accordance with the
laws of Southern Sudan.

MISCELLANEOUS

This agreement shall be in writing and signed by an authorized representative of
both parties.

All attachments, annexes to this agreement are integrated part of this agreement
and in case of contradicting wording, this agreement shal} prevail.

Any notice required to be served hereunder shall be in writing and shall be
sufficiently served upon either parties if left addressed to any of the parties at the
premises/offices or forwarded to the party concern by registered post address
which shall deem to have been delivered.

There shall be a member representative of Tindilo Payam
Community in the established Board of Directors.

Any assignment, cession or transfer of any right or obligation

Arising under this agreement shall be made mutual consent of
Both parties. .

113
EFFECTIVENESS OF THE LEASE
10.1 This lease agreement shall come into force from the date of its signature.

In witnesses whereof the CES and the TFS hereto have
Affix their respective signatures and seals to execute this Land Title Agreement on the

xxxx in the year 2008 AD,

CES [Land lord] TFS [TENANT]

Witnesses

CERITFICATE DE AUTHENTIFICATION

This is to certify that CES and the TFS to this Land Title Agreement in presence of the
witnesses have appeared before me and signed it with their full knowledge and
understanding of the provisions on —-— in the year --— AD.

Head of Legal Administrator Public Prosecutor and Attorney,
Central Equatoria State, Juba, Souther Sudan

114
Agreement about

Community Support Program (CSP)
Between Tindilo Payam Community/Terekeka

County-CES, Juba.andTreeFarms Sudan Ltd (TFSL)
Appendix to MoU (Land Lease Agreement) dated 1* / February/
2008.

e The following agreements about Community Support constitute part of MoU (Land
Lease Agreement) for 250,000 ha land; leaseNo__dated_/ / _issuedby__to
TreeFarms Sudzn Ltd. In addition to the obligations outlined in the MoU (Land Lease
Agreement), TreeFarms Sudan Ltd has committed to provide Tindilo Community with
certain investments, as outlined below. These investments represent TreeFarms Sudan
Ltd’s obligations for support to the local community during the 99 years of the MoU
(Land Lease Agreement).

TreeFarms Sudan Ltd will provide investments for new buildings, facilities and equipment. The
operatioral costs of the facilities shall be covered by the local Government.

Based on information provided by the Tindilo Community to TreeFarms Sudan Ltd. in various
meetings with Tindilo Community since December 2007, the company will implement the
support during three different time periods, 0 —5 years, 5— 10 years end 10 —25 years. The
commitment periods start on the date of the final approval and legal registration of the MoU
(Land Lease Agreement}.

If 250,000 ha suitable land is not found in Tindilo Payam and the plantation is expanded into
neighboring payam(s), this Community Support has to be shared with other specified payam(s),
based on their part of the 250,000 ha.

Areas of support.
Education (infrestructure)
Dispensary (infrastructure)
Village Office/Community House (infrastructure)

5

Sport activities

115
is)

SPECIFICATION FOR PERIOD 0 —5 YEARS
Education:

- Build 6 classrooms primary school

- Build houses for 6 teachers

- Build 1 school office (administration building)

- Build latrines/washing facilities matching number of students

- Establish contact with UNICEF/Education Authorities for getting schoolbooks/material

supplies

- Build a dispensary (place chosen by the Community), following national specification
for village dispensaries.
- Supply basic furniture and medical equipment, dispensary style
Village Office:
- Build a Village Office/Community House
- Supply solar pane! equipment, satellite antenna, TV and video player
Clean Water Access:
- Drill 2 boreholes (places chosen by the Community)

- Supply 1 ton fertilizer annually through the period

- Supply relevant seeds (quantity to be decided later)

- Establish contact with NPA in Tindilo/Tali/Juba to see how we can coordinate

Forestry:

- Supply up to 100,000 seedlings of relevant specie each year
to small scale farmers

- Arrange a two days tree planting session for the Primary School students each year
(supply drinks, food, tools, seedlings, supervisors and so on)

Roads:

- Once a year, all able men and women from Tindilo, including our permanent staff/casual
labor shall contribute two days unpaid work on the road distance Mundari Buda
(Tindilo) to Rokon (border of Juba county). Whereupon the company provides food to
the people for these two days and also provide two trucks (inciuding our own) for
ferrying murram and people. The company also provides 2 culverts each year to improve
problematic places.

- The main task each year is to clear bush growing close to the road, straight sharp corners,
take out sharp stumps/stones from the road and dig ditches where water damages the
road each year.

- Sport equipment like soccer balls, volleyballs, end basketballs, two balls of each per year
and whistles and pumps supplied to Primary school and also to local teams. Provide t-
shirts for three school teams and the community soccer team. Provide for soccer goals,
volleyball net and basketball baskets, one every two years.

116
SPECIFICATION FOR PERIOD 5 — 10 YEARS

Education:
- Build2 more classrooms Primary School, ifnecessary
- Build2 teacher houses, if necessary
- Build latrines/washing facilities according to number of students

Forestry
- Continue as under the 0 —5 years period

Roads:
- Evaluate the experience from the previous period and consider support with grader due
to more heavy traffic. Although local volunteer support should continue, clearing bush
along the road being one important activity.

Sport activities:
- Evaluate and continue support as in the previous period

SPECIFICATION FOR PERIOD 10-25 YEARS

Education:
- Support building a Secondary School in Tindilo and the County/CES school authorities
will provide skilled personnel/salaries for such a school.

Clean Water Access:
- Drill 4 more boreholes, places chosen by the community

Roads:

- Due to heavy log traffic out from Tindilo towards RokowJuba, both eucalyptus and
thinning logs teak, main support should now go to roads. Through the period buy and
put in place all necessary culverts and murram the worst 10 km part annually. Voluntary
support from the Community continues annually as in previoys perio

Sport activities:
~ Continue the support as in previous period

117
SPECIFICATION FOR PERIOD 26-99 YEARS

From year 26 onwards the full responsibility is with the public administration and government of
GOSS, CES, County and Payam to provide the normal infrastructure and roads, and the running
costs of these, for the local community.

‘This document is legal and valid and fully agreed upon by both parties as soon as the MoU (Land
Lease Agreement) is signed.

Dated:

For Tindilo Payam Community for Central Equatoria State

Name: Name: Name:
Position: Position: Position:
Signature: Signature: Signature:

Witness: Witness: Witness:

118
